DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 42-59) in the reply filed on 09/27/2021 is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Claims 60-80 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unique ID must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-47 recited the limitation “automatically” in line 2, which is vague and indefinite. It is unclear what structure or electronic program is providing the automation. One person of ordinary skill within the art could interpret the limitation to be a physical structure which performs the automatic tilting/stacking, while another person of ordinary skill within the art could interpret the limitation to be an electronic program which performs the function. However, neither the drawings nor the specification provide details as to how these functions are performed.
Claim 48 recites the limitation, “horizontally stackable”, which is vague and indefinite. It is unclear how this orientation is horizontal when the cradles are stacked one on top of the other (as seen in Figs. 2A-B), which defines a vertically stacked orientation. The term “horizontally” is indefinite because the specification does not clearly redefine the term. For the purposes of examination the examiner will interpret the limitation to be vertically stackable.
Claim 48 recited the limitation, “horizontally with their outer edge”, which is vague and indefinite. It is unclear if the limitation is complete or not. One person of ordinary skill within the art could interpret the limitation to be horizontally with the outer edge stacked on each other, while another person could interpret the limitation to be incomplete. With their outer edge doing what?
Claim 57 recited the limitation “a system that simultaneously tilts”, which is vague and indefinite. It is unclear which system is performing the function. The specification does not provide a recitation of the system which is performing the function. Is this a manual system of operations performed by a user?
Claim Objections
Claim 42 is objected to because of the following informalities:  “the cradle comprising” should be changed to read, --a cradle comprising:--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-45 and 51-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry, William (GB 132406 A; hereinafter Berry).
Regarding claim 42 Berry teaches:
Cradle comprising an outer edge. (See Fig. 1 reference A)
An inner structure with a number of positions to receive eggs, whereby the cradle comprises a tiltable inner structure. (See Fig. 1 reference B, C, G); (Page 3, lines 41-43)
A stackable outer edge. (See Fig. 1 reference A)
The inner structure is tiltable in relation to at least two sidewalls of the outer edge, wherein the at least two sidewalls of the cradle are made such that they at least partially provide support for the stacking of several cradles on each other via said sidewalls. (See Fig. 1 reference A, C); (Page 3, lines 6-8)
Regarding claim 43 Berry, as shown above, discloses all of the limitations of claim 42. Berry
Wherein the inner structure tilts and the outer edge of the cradle remains in position and is not tilted. (See Fig. 1 reference A, C, E1); (Page 3, lines 43-45)
Regarding claim 44 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the outer edges can be stably stacked. (See Fig. 1 reference A); (Page 3, lines 6-8)
Regarding claim 45 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the outer edge of the cradle is a stacking edge. (See Fig. 1 reference A); (Page 3, lines 6-8)
Regarding claim 48 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the cradles are horizontally stackable on each other, whereby the cradles are positioned horizontally with their outer edge. (Page 3, lines 6-8)
Regarding claim 51 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the tilting point of the cradle's inner structure is located in the middle of the sidewalls. (See Fig. 1 Reference C1 located in the middle of the side walls)
Regarding claim 52 Berry, as shown above, discloses all of the limitations of claim 42. Berry
Wherein the inner structure of the cradle is tiltable in two directions. (See Fig. 1 C1, D, E); (Page 3, lines 14-20)
Regarding claim 53 Berry, as shown above, discloses all of the limitations of claim 42. Berry further teaches:
Wherein the cradle is suitable for setting eggs and hatching chicks. (Page 3, lines 11-14)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of GIORDANO OSCAR (WO 2011158140 A1.; hereinafter Giordano).
Regarding claims 46-47 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Giordano
Cradles automatically stackable. (See Fig. 6); (Page 4, lines 3-5) Thanks to the presence of the reference impressions 6, both the steps of stacking on the pallet 2 and the operations of picking up of the trays 1 from the pallet 2 for their transfer to the incubators can be performed, as has been said, in a mechanized and automatic way. To place the incubator H on the frame (represented schematically in Figure 6) the trays 1 must be repositioned one after another all in the same angular position
Cradles automatically tiltable. (See Fig. 6); (Page 4, lines 3-5)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the tilting and stacking of Berry to be automatic, as disclosed by Giordano, in order to gain the advantages of improved production, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Regarding claim 50 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Giordano teaches:
Wherein the contour of the cradle has the shape of a rectangle with two long and two short sides. (See Fig. 2 #1)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradle of Berry to be rectangular, as disclosed by Giordano, in order to gain the advantages of increased incubation space, as an obvious change in shape. The square structure of Berry.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Giordano, further in view of Smaal; Bastiaan Arie (US 20170238510 A1; hereinafter Smaal).
Regarding claim 54 Berry, as shown above, discloses all of the limitations of claim 42. Berry does not teach. Giordano teaches:
Wherein the cradle is provided with a unique ID. (See Fig. 2 #6); (Page 3) A further characteristic of each tray 1 is that formed along one of its major sides, but not along the other, are identification marks 6, for example in the form of haut-relief or bas-relief impressions, having the function of enabling immediate identification of the angular orientation in the horizontal plane of the tray 1 in a first position
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradles of Berry, to include a unique ID, as disclosed by Giordano, in order to gain the advantages of more easily identifying the turning position.
Berry in view of Giordano does not teach. Smaal teaches:
Automatic storage of data of eggs and/or chicks. [0049]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cradles of Berry, as modified by Giordano, to incorporate automatic data storage of eggs and/or chicks, as disclosed by Smaal, in order to gain the advantages of simplifying the production of eggs/chicks [0011].
Allowable Subject Matter
Claims 49 and 55-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is pertinent because it relates to hatching appliances.
FINNEY HILLPOT WILLIAM (US 1808553 A )
MARKEY GEORGE T (1796872 A)
COATSWORTH FRANK E (US 1626394 A)
REINSPERG RUDOLPH T (US 1496650 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644          

/MONICA L BARLOW/Primary Examiner, Art Unit 3644